Citation Nr: 1012634	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for varicose veins, to 
include as secondary to service-connected tinea pedis.

4.  Entitlement to an increased (compensable) rating for 
service-connected tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Simone Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claims for service connection for diabetes 
mellitus, hypertension, and varicose veins, and denied a 
compensable rating for tinea pedis.

The issue of entitlement to an increased rating for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents while 
serving in the Republic of Vietnam.  

2.  The Veteran does not have a current diagnosis of 
diabetes mellitus.

3.  The Veteran did not sustain any in-service 
cardiovascular injury or disease; did not experience chronic 
symptoms of hypertension in service; did not experience 
continuous post-service symptoms of hypertension; and the 
hypertension that first manifested many years after service 
is unrelated to any incident of service.

4.  The Veteran did not sustain any in-service vascular 
injury or disease; did not experience chronic symptoms of 
varicose veins in service; did not experience continuous 
post-service symptoms of varicose veins; and the varicose 
veins that first manifested many years after service are 
unrelated to any incident of service, including the service-
connected tinea pedis.


CONCLUSIONS OF LAW

1.  Claimed diabetes mellitus was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2009).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002& Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2009).

3.  Varicose veins were not incurred in or aggravated during 
active service, and are not proximately due to or the result 
of service-connected tinea pedis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this 
case, involving only service connection claims.  

In this case, notice was provided to the Veteran in May 
2004, prior to the initial adjudication of his claims in 
November 2004.  The content of the notice letter fully 
complies with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran was not provided with the Dingess elements of VCAA 
notice.  However, given the denial of the claims, any 
questions as to a disability rating or effective date are 
moot.  The Veteran has not been prejudiced by VA's failure 
to provide notice earlier on these elements of his claims.

Furthermore, the Veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
Private treatment records are in the claims folder.  He has 
not identified any other treatment records aside from those 
that are already of record.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.  Additionally, in May 2004 correspondence, 
the Veteran indicated that he had no additional evidence to 
submit in support of his claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The types of evidence that 
'indicate' that a current disability 'may be associated' 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.

The Veteran was not provided with an examination with 
respect to his claims for service connection for diabetes 
mellitus, hypertension, and varicose veins.  However, the 
service treatment records do not show complaints of or 
treatment for diabetes mellitus, hypertension, and varicose 
veins.  The weight of the competent evidence shows no in-
service cardiovascular injury or disease, including of 
hypertension and varicose veins.  Additionally, although the 
Veteran has in-service exposure to herbicides, he has no 
current diagnosis of diabetes mellitus; therefore, further 
medical opinion regarding a relationship to service is not 
necessary to decide the claim.  The record contains 
sufficient information to make a decision on the claim, 
including clinical findings and measures that show no 
current diabetes mellitus.  38 U.S.C.A. § 5103A(d).  As 
there is no evidence of diabetes mellitus, hypertension, or 
varicose veins in service, there is no current diagnosis of 
diabetes mellitus, and the Veteran is not alleging 
continuity of symptomatology with respect to the claims of 
entitlement to service connection for hypertension or 
varicose veins, the facts of this case do not meet the 
criteria to warrant a VA examination.  See McLendon v. 
Nicholson, supra; see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2009).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claims.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, 
including diabetes mellitus, will be established even though 
there is no record of such disease during service, provided 
that the disease is are manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service."  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.303, 3.310.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  "Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) 
(although interest may affect the credibility of testimony, 
it does not affect competency to testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 
5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).

Service Connection for Diabetes Mellitus

The Veteran contends that he is entitled to service 
connection for diabetes mellitus as a result of in-service 
exposure to herbicide agents.

In this case, the Veteran is presumed to have been exposed 
to herbicide agents in service.  The Veteran served on 
active duty from May 1970 to December 1971, including 
service within the Republic of Vietnam from December 1970 to 
December 1971.  See 38 C.F.R. § 3.307(a)(6)(iii) (a veteran 
who served in Vietnam is presumed to have been exposed to 
herbicides); 38 C.F.R. §§ 3.307(a)(6)(ii) (diabetes mellitus 
is a herbicide presumptive disease if manifest to a degree 
of 10 percent or more at any time after service).  

In this case, the Veteran has not been diagnosed with 
diabetes mellitus.  Both the Veteran's in-service and post-
service treatment records are negative for findings 
consistent with a diagnosis of diabetes mellitus.  
Laboratory testing in March 2004 revealed normal blood 
glucose levels.  Records dated later in March 2004 show that 
although the Veteran had at least one risk factor that 
placed him in risk group Category B for hypertension, that 
risk factor did not include diabetes mellitus.  As diabetes 
mellitus has not been diagnosed, the claim for service 
connection for diabetes mellitus must, necessarily, be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's statements asserting 
a relationship between claimed diabetes mellitus and his in-
service exposure to herbicide agents; however, as there is 
no competent medical evidence of a current disability of 
diabetes mellitus, any evidence asserting a relationship of 
what is claimed, but not shown, as diabetes mellitus to 
service, including in-service herbicide exposure, does not 
aid in substantiating the claim for service connection for 
diabetes mellitus under any theory of entitlement.  The 
Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for diabetes mellitus, and the claim must be 
denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Hypertension

In March 2004, the Veteran submitted a claim for service 
connection for hypertension.  He has not provided any 
explanation as to why he believes that he is entitled to 
service connection for hypertension.

After a review of the evidence, the Board finds that the 
Veteran did not sustain any in-service cardiovascular injury 
or disease, and did not experience chronic symptoms of 
hypertension in service.  The Veteran's service treatment 
records do not demonstrate symptoms, clinical findings, 
diagnosis, or treatment for high blood pressure or 
hypertension.  On examination in December 1971, prior to his 
separation from service, blood pressure was clinically 
measured as normal.  As there is no credible lay or medical 
evidence of hypertension in service, including no 
combination of symptoms compatible with a diagnosis of 
hypertension in service, and no clinical findings or 
diagnosis of hypertension in service, including at service 
separation, there is no basis for finding that the Veteran's 
hypertension  or symptoms of hypertension began in service, 
or were chronic in service. 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension. 38 C.F.R. § 3.303(b).  While the initial 
diagnosis of hypertension is not of record, as indicated, 
the service separation examination report establishes no 
history, complaints, findings, or diagnosis of hypertension 
at service separation in 1971, and post-service private 
treatment records dated in March 2004 only reference a 
history of hypertension that does not assert continuous 
post-service hypertension.  Subsequent post-service 
treatment records show continued treatment for essential 
hypertension.  

There is no evidence of hypertension until March 2004, more 
than 32 years after his separation from service.  As there 
is no evidence of hypertension dated within one year of his 
separation from service, the Veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the Veteran's currently 
diagnosed hypertension is not related to service.  There is 
no probative evidence demonstrating a medical nexus between 
service and the Veteran's hypertension.  At no time did the 
Veteran's private physician relate his hypertension to his 
active service.  Moreover, as the evidence shows no in-
service cardiovascular injury or disease, there is nothing 
in service to which the currently diagnosed hypertension 
could be related.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Varicose Veins

In March 2004, the Veteran submitted a claim for service 
connection for varicose veins.  He has not provided an 
explanation as to why he believes that he is entitled to 
service connection for varicose veins.  The Veteran has not 
even contended that his varicose veins were present during 
service, or within a short period after his separation from 
service.  He appears to relate his varicose veins only to 
his service-connected tinea pedis.  In his March 2004 claim, 
in relation to his service-connected tinea pedis, he 
indicated that he had varicose veins, and that his feet 
swelled.  Reading this in the light most favorable to the 
Veteran, the Board interprets this statement as raising the 
theory of secondary service connection for varicose veins as 
secondary to the service-connected tinea pedis.

After a review of the evidence, the Board finds that the 
Veteran did not sustain any in-service vascular injury or 
disease, and did not experience chronic symptoms of varicose 
veins in service.  The service treatment records do not 
demonstrate symptoms, diagnosis, or treatment for varicose 
veins.  On examination in December 1971, prior to his 
separation from service, vascular examination was normal.  
As the Veteran did not report a history or complaints of 
varicose veins at service separation, and was found 
clinically normal on separation from service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
varicose veins.  38 C.F.R. § 3.303(b).  The Board further 
finds that the Veteran did not experience continuous post-
service symptoms of varicose veins, but shows that the 
varicose veins first manifested many years after service.
Post-service records do not show a specific diagnosis of 
varicose veins until 2004.  

Private treatment records dated from January 2004 to March 
2004 do not demonstrate findings or diagnoses of 
varicosities; however, on VA skin examination in August 
2004, the Veteran was observed to have "many distended 
superficial veins in his feet" that the examiner determined 
were unrelated to his tinea pedis.  Assuming that the 
distended veins in the feet were varicosities, the Board 
finds that the Veteran has a current diagnosis of varicose 
veins.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(noting that varicose veins are readily identifiable and may 
be observed, objectively, by a layperson).   

Significantly, however, no competent medical evidence has 
related these varicosities to the Veteran's active service, 
including as caused or aggravated by his service-connected 
tinea pedis.  There is no probative evidence demonstrating a 
medical nexus between service and the Veteran's varicose 
veins, including to his service-connected tinea pedis.  On 
VA examination in August 2004, the examiner explicitly 
opined that the distended superficial veins were unrelated 
to his tinea pedis.  The Veteran does not have the medical 
expertise medical expertise to provide an opinion regarding 
the etiology of his varicose veins.  The Veteran is 
competent to report that he has been told of a diagnosis, 
but he is not competent to provide a medical opinion 
regarding the etiology, and a medical professional has not 
done so in this case.

There is no clinical evidence of varicose veins until August 
2004, more than 32 years after his separation from service.  
The Veteran has not contended that his varicose veins were 
present within a year of his separation from service.  As 
there is no evidence of varicose veins dated within one year 
of his separation from service, the criteria for service 
connection for varicose veins on a presumptive basis have 
not been met.  38 C.F.R. §§ 3.307, 3.309.

In sum, the weight of the credible evidence demonstrates 
that the Veteran's varicose veins first manifested many 
years after service and are not related to his active 
service or to any incident therein, including his service-
connected tinea pedis.  For these reasons, the Board finds 
that a preponderance of the evidence is against the 
Veteran's claim for service connection for varicose veins, 
including as secondary to 


service-connected tinea pedis, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for varicose veins, to include as 
secondary to service-connected tinea pedis, is denied.


REMAND

Additional development is needed prior to further 
disposition of the claim for increased (compensable) rating 
for tinea pedis.  The Veteran's most recent VA examination 
of his tinea pedis disability took place in August 2004.  In 
March 2010, the Veteran, through his representative, 
contended that his tinea pedis had worsened in severity 
since the date of the last VA examination.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95.

Accordingly, the issue of increased rating for tinea pedis 
is REMANDED for the following actions:

1.  Schedule a VA skin disorders 
examination to determine the current 
severity of his service- connected 
tinea pedis.  The VA examiner should 
review the relevant evidence in the 
claims folder, as well as the Veteran's 
complaints and clinical findings.  All 
signs and symptoms of the service-
connected tinea pedis should be 
reported in detail.  

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


